Citation Nr: 1235235	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  94-48 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for herpes zoster with neurological deficits.

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for residuals of a neck injury, to include airway obstruction, dysphonia, and dysphagia. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980. 

These matters on appeal before the Board of Veterans' Appeals  (Board) arise from a September 1992 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a cervical spine disability, and a July 2004 rating decision that denied service connection for residuals of an injury to the neck, to include airway obstruction, dysphonia, and dysphagia and for herpes zoster with neurological deficits.

In February 1997, the Board remanded the claim for service connection for a cervical spine disability for additional development.  In October 2000, the Board denied the claim.  The Veteran filed a motion for reconsideration of the October 2000 decision with the Chairman of the Board, which was denied in September 2001.  The Veteran subsequently appealed the October 2000 Board decision to the United States Court of Appeals for Veterans Claims.  In an April 2002 Order, the Court remanded the claim to the Board for readjudication in accordance with the Motion for Remand. 

In June 2003, the Board denied the Veteran's claim for service connection for a cervical spine disability.  In November 2003, the Veteran filed a motion for reconsideration of the June 2003 Board decision.  In February 2004, the Board vacated the June 2003 decision to correct procedural errors.  In a May 2004 decision, the Board remanded the claim for service connection for a cervical spine disability so that a hearing before a Veterans Law Judge could be scheduled.  In June 2005, the Veteran testified at a hearing before the undersigned. 

In an October 2005 decision, the Board denied service connection for herpes zoster with neurological deficits, a cervical spine disability, and residuals of an injury to the neck to include airway obstruction, dysphonia, and dysphagia.  The Veteran appealed the October 2005 decision to the Court.  In a February 2008 Memorandum Opinion, the Court vacated the Board's October 2005 decision and remanded the claims.  In September 2008, the Board remanded the claims for additional development. 

In June 2010, the Board denied service connection for herpes zoster with neurological deficits, and remanded the claims for service connection for a cervical spine disability and for residuals of an injury to the neck to include airway obstruction, dysphonia, and dysphagia for additional development.  

In March 2012, the Board again remanded the claims for service connection for a cervical spine disability and for residuals of an injury to the neck to include airway obstruction, dysphonia, and dysphagia.

The Veteran appealed the June 2010 decision that denied service connection for herpes zoster with neurological deficits to the Court.  In a January 2012 Memorandum Decision, the Court vacated the Board's June 2010 decision and remanded the claim for service connection for herpes zoster with neurological deficits for further development, if necessary, and readjudication.  

The issues of entitlement to service connection for a cervical spine disability and for residuals of an injury to the neck to include airway obstruction, dysphonia, and dysphagia are the subject of a March 2012 remand.  However, it does not appear that the development actions requested have been completed.  Therefore, the Board has included them in this remand.

The appeal is REMANDED to the RO.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board finds that a brief summary of pertinent evidence is important in light of the January 2012 Memorandum Decision by the Court.  The Veteran's service medical records show that he sought treatment for skin conditions that were variously diagnosed as contact dermatitis, Rocky Mountain spotted fever (although that diagnosis was later ruled out), and poison ivy, or were simply referred to as an undiagnosed illness.  The skin problems were at times accompanied by complaints of headaches, lightheadedness, and generalized malaise.  In March and July 1978, the Veteran sought treatment for pain in his left leg.  The July 1978 treatment record shows that there was no known, recent exposure to chicken pox or shingles, and the assessment was radiculopathy (?) rule out shingles.  In December 1978, the Veteran sought treatment for a boil on his left leg.

A February 2000 private medical record from A. Janati, M.D. noted that the Veteran reported a history of episodes of skin rash involving the torso and both arms dating back to 1978.  He had pain that emanated from his left hip and radiated to his left knee.  The Veteran stated that he had been previously treated for contact dermatitis, allergic skin rash, and herpetic skin lesions.  He reported that at one point he had been diagnosed with left lumbar radiculopathy, possibly secondary to herpes zoster.  After a neurologic examination, Dr. Janati stated that based upon his history, it appeared that the Veteran had suffered from viral skin lesions throughout the years.  Dr. Janati believed that there was the possibility of a lumbosacral radiculopathy secondary to viral illness that was a potential cause for the Veteran's sciatica and should be investigated.  

In an August 2000 letter, Dr. Janati indicated that neurological testing confirmed the presence of S1 radiculopathy on the left and serology showed an elevated immunoglobulin G to herpes visur affirming the clinical diagnosis of herpes zoster radiculopathy.  Dr. Janati stated that based on the history of the Veteran's condition, it was his opinion that the Veteran would continue to have relapses of herpes zoster manifested by sudden worsening of his left lower extremity pain associated with the disability.  

In a March 2009 VA skin disease examination report, a VA examiner opined that it was at least as likely as not that the Veteran's herpes zoster had its origins in service.  The only rationale provided for that opinion was that the diagnosis of radiculopathy (?) [rule out] shingles or herpes zoster [from 1978] was questionable because there was no note of painful blisters on the left leg, the most common skin manifestations of herpes zoster.  The examiner stated that a common complication of herpes zoster was post herpetic neuralgia manifested as pain to the affected area. However, the examiner continued that he had not encountered a patient having radiculopathy following herpes zoster, and therefore the 1978 diagnosis of radiculopathy (?) rule out shingles, was questionable.  The examiner also found it be questionable that there was no note of painful blisters on the left leg, which was considered to be the most common skin manifestation of herpes zoster. 

In a March 2009 VA infectious, immune, and nutritional disabilities examination, the examiner diagnosed recurrent dermatoses of unknown etiology.  The examiner concluded that it was less likely than not that the Veteran developed herpes zoster in service.  The Veteran's history of recurrent skin lesions was not characteristic of herpes zoster lesions.  Whereas herpetic characteristic lesions were painful vesicular blisters usually affecting a dermatome in the face, eyes, or other part of the body, the Veteran's lesions were described as erythematous maculopapular pruritic rashes which involved the trunk and groin area and were responsive to steroid treatments.  They were also diffuse and not confined to a specific dermatome. 

In June 2009, a VA physician opined that it was less likely than not that the claimed current herpes zoster had its origins in service.  The physician stated that a review of the service medical records showed skin complaints that were not compatible with the clinical presentation of herpes zoster.  The clinical presentation of herpes zoster was the presence or development of vesicles or bullae or blisters in one specific location only.  In the Veteran's case, the skin lesions would have been on the left leg, where he experienced pain.  However, on March 2009 VA examination, the Veteran had repeatedly denied a history of lesion to the left leg.  The examiner quoted a dermatology medical source that described the most distinctive feature of herpes zoster was a rash that was nearly always unilateral and generally limited to the area of the skin innervated by a single sensory ganglion.  That was not the case for the Veteran, where it had consistently been demonstrated that his rashes presented in the groin and upper extremity or chest region.  With regard to whether the Veteran's radiculopathy was related to his herpes zoster, the examiner stated that there had been one or two known cases where post herpetic radiculopathy could follow a bout of herpes zoster.  However, the radiculopathy had to be at the same site as the herpes blister.  In the Veteran's case, he was experiencing radiculopathy all along the left side of the body, and therefore his radiculopathy was not likely related to an outbreak of herpes zoster. 

In August 2009, a VA examiner provided an additional opinion in which he concluded that the Veteran's cervical and lumbar radiculopathy was degenerative in nature and related to the aging process.  The examiner concluded that the neurological disorders were not related to herpes zoster because the neurological distribution was mostly seen in the truncal region, and, as found on the September 2003 EMG-NCV report, was located in the myelin sheaths more than the axons, and was seen more in the lower extremities, rather than the upper extremities.  Those findings led to the conclusion that the condition was degenerative and part of the natural aging process, and negated an infectious origin. 

In a January 2012 Memorandum Decision, the Court concluded that the opinion offered by the VA physician in June 2009 was inadequate on the basis that the examiner did not take into consideration relevant prior medical examinations because the examiner indicated that only a review of the Veteran's service medical records and VA medical records.  Therefore, the examiner did not consider the private medical records and opinions from Dr. Janati.  In addition, while the June 2009 VA examiner indicated that she had reviewed the service medical records that pertained to the Veteran's in-service skin condition, she supported her unfavorable medical opinion, in part, by reasoning that the skin lesion should be where the pain was, on the left leg, but there was no indication in the service medical records of a history of blisters or bullae on that leg.  However, the Court noted that the service medical records indicated that the Veteran sought treatment for a boil on his left leg in December 1978.  

In light of the above, the Board is remanding the claim for service connection for herpes zoster to the RO for a supplemental opinion from the examiner who provided the June 2009 medical opinion, if available.  The examiner is instructed to review all of the Veteran's medical records pertaining to his disorder, to include all service medical records documenting treatment of the Veteran's skin, to include a boil on his left leg in December 1978 and the medical findings of the Veteran's private physician, Dr. Janati.  The prior examiner must also explain whether the December 1978 service medical record showing that the Veteran sought treatment for a boil on his left leg affects her earlier decision.  If the prior June 2009 VA examiner is not available, then an additional VA examination by an appropriate specialist should be afforded the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.   Forward the claims file to the June 2009 VA physician, referenced to above, for a supplemental opinion.  The physician is instructed to review the entire claims file and discuss the significance of the Veteran's service medical records documenting treatment of the Veteran's skin, to include a boil on his left leg in December 1978 and the medical findings of the Veteran's private physician, Dr. Janati.  The physician must also explain whether the December 1978 service medical record showing that the Veteran sought treatment for a boil on his left leg affects the earlier opinion.  If that VA physician is not available, or unable to provide the requested opinion without examining the Veteran, schedule the Veteran for a VA examination by an appropriate specialist, preferably an infectious disease specialist, to provide a medical opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's herpes zoster had its origins in service.  In providing the opinion, the examiner should also address the questions posed above.  The examiner must review the entire claims file and must note that review in the report.  The examiner should provide the complete rationale for all conclusions reached and a thorough discussion of the medical evidence of record, to include the Veteran's service medical records, the prior medical opinions, and the Veteran's statements.   

2.  For the issues of service connection for a cervical spine disability and for residuals of an injury to the neck, to include airway obstruction, dysphonia, and dysphagia,  complete the development requested by the Board in the March 2012 remand. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



